Citation Nr: 0101327	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for corns and calluses 
of both feet and for a back disability.  

2.  Entitlement to an initial compensable evaluation for an 
avulsion fracture of the left heel.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
March 1979.  

This appeal arose from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted entitlement to service 
connection for an avulsion fracture of the left heel 
evaluated as noncompensable effective from February 1994.  
The RO also denied the veteran's claims for entitlement to 
service connection for corns/calluses of both feet and a 
back/spine condition. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The veteran has clarified that he does not wish to attend a 
hearing before the Board.  

Issue number two on the title page has been rephrased 
slightly to reflect that the veteran's claim is for a higher 
initial evaluation, rather than an increased rating claim.  
This distinction was drawn in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), in which it was held that in appeals 
from an initial assignment of a disability evaluation, 
ratings may be staged (i.e., different ratings may be 
assigned for different periods of time).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On the veteran's claim for an initial compensable evaluation 
for an avulsion fracture of the left heel, the Board is 
mindful of the length of time that his appeal has been 
pending, but unfortunately a remand for additional 
development is necessary prior to a decision on the matter.  

The last VA examination of the veteran's heel was conducted 
in April 1997, over four and a half years ago.  In fact, it 
does not appear that any development of the claim occurred 
from 1997 to July 2000.  The reason for this is not evident.  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issue.  

On the claim of entitlement to service connection for a low 
back disability, the Board is of the opinion that another 
examination and a clarifying medical opinion are needed.  

The veteran's service records contain notations of treatment 
of the back.  The diagnosis was a strain or sprain.  The 
service discharge examination was unremarkable for any 
residual disability of the low back.  

When the veteran's back was last examined by VA in April of 
1997, the examiner does not appear to have had the claims 
folder for review.  If it was available, it was clearly not 
reviewed.  

The examiner diagnosed degenerative joint disease of the 
lumbar spine and spondylosis of L5-S1.  He then remarked that 
the veteran's current back problem was likely related to his 
back problem while in service.  

The only reasoning given was that the veteran denied any 
trauma to the back since his discharge from the Army.  This 
history is clearly inaccurate given the evidence of record.  

Private medical records from 1992 refer to a back injury in 
1990, with back pain and difficulty walking properly from 
that time onward.  The veteran also reported surgery to his 
back in 1988.  Private medical records from 1987 noted a 
history of an on-the-job injury with back and left leg pain.  
He had spondylolisthesis with root pain, and was felt to need 
bracing and ultimately spine fusion at the time of 
laminectomy.  It appears that this surgery was conducted in 
October 1987.  

The February 1996 examination also did not apparently include 
a review of the veteran's claims folder, or perhaps it was 
not available for review.  In any event the examiner took a 
history of an injury in service, but there was no 
consideration of post service injuries.  

On remand, a VA examiner needs to review all of the pertinent 
medical evidence and determine whether the veteran's current 
back disability is a residual of an event in service or 
otherwise had its onset in service, or whether the current 
disability is more likely due to a post service intervening 
injury.  All relevant treatment records should be obtained to 
assist the examiner with this determination.  

With respect to the claim of entitlement to service 
connection for corns/calluses, the veteran apparently had 
treatment of corns/calluses in service in 1977 and 1978.  
There is post service evidence that the veteran has 
corns/calluses.  

A VA examination is needed, in the opinion of the Board, to 
answer the question of whether corns/calluses are a chronic 
disability, and if so, whether current disability is at least 
as likely as not to have had its inception during the 
veteran's active service.  

Finally, there has been a significant change in the law 
during the pendency of this appeal which may affect all of 
the veteran's claims.  



On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993 VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, the Board is deferring adjudication of the issues 
on appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon and podiatrist or 
another appropriate specialists in order 
to ascertain the nature and etiology of 
calluses/corns and a low back disability, 
and in order to ascertain the current 
nature and extent of severity of the 
service-connected left heel disability.  
Any further indicated special studies 
should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  The examiner(s) should 
record pertinent medical complaints, 
symptoms, and clinical findings.  

The examiner should make an assessment of 
the severity of the heel disability in 
terms of the appropriate rating criteria.  
The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems, such as the 
veteran's calluses that have an impact on 
the functional capacity affected by the 
service connected disability, and if such 
overlap exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be 
dissociated from impairment caused by the 
service connected disability.  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  

The examiner should also offer an opinion 
as to whether calluses or corns are a 
chronic medical disability and if so, 
whether any current corns or calluses are 
related to corns or calluses treated in 
service.  

With respect to the back the orthopedic 
examiner should carefully examine all of 
the evidence of record and offer an 
opinion as to whether the current back 
diagnosis has an etiological nexus to 
service.  The effect of any post 
treatment injuries to the back should be 
analyzed.  

Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for corns and calluses 
of both feet and a back disability, and 
entitlement to an initial compensable 
evaluation for an avulsion fracture of 
the left heel.  The RO should document 
its consideration of the applicability of 
the provisions of Fenderson v. West, 12 
Vet. App. 119 (1999) and 38 C.F.R. 
§§ 3.321(b)(1) (2000) as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for VA examinations 
without good cause shown may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


